 Case 3:19-cv-03010-CBK Document 19 Filed 05/03/19 Page 1 of 2 PageID #: 126



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH DAKOTA
                                     NORTHERN DIVISION


                  Charles B. Kommarm United States District Judge Presiding

 Courtroom Deputy - KMH                              Court Reporter- Cheryl Hook
 Courtroom - AB #1                                   Date - May 3, 2019

                                     CIVl9-1003 &CIV19-3010


 SD VOICE, et al..                                            James D. Leach


                     Plaintiff,

                        vs.



 KRISTI G. NOEM,et al..                                       Stacy R. Hegge


                  Defendant.



 SOUTH DAKOTA NEWSPAPER                                       Martin J. Jaekley
 ASSOCIATION, et al..                                          Ryan Morrison

                  Plaintiff,

                      vs.



 STEVE BARNETT,et al.                                           Stacy R. Hegge


 TIME HEARING SCHEDULED TO BEGIN: 10:30 AM


 TIME:


10:38 AM Enter Hearing on Plaintiffs' Motion for Preliminary Injunction before the Hon.
Charles B. Kommann, Judge, presiding.

The Court denies Defendants' motion for stay and denies Plaintiff SD Newspaper Association's
motion to consolidate cases.


The Court makes opening comments regarding the issues ofthe ease.

Cory Allen Heidelberger sworn in as witness on behalf of plaintiff SD VOICE .
 Case 3:19-cv-03010-CBK Document 19 Filed 05/03/19 Page 2 of 2 PageID #: 127
 CIV19-1003 &CIV19-3010                                                      Date-May 3, 2019
                                                                                       Page - 2


Cross-examination by Ms. Hegge.                      ,

Plaintiffs SD Voice, et al. rest..

David Owen sworn in as witness on behalf of plaintiff South Dakota Broadcasters Association
and is examined by Mr. Jaekley.

Steve Willard sworn in as witness on behalf of plaintiff South Dakota Broadcasters Association
and is examined by Mr. Jaekley.

Cross-examination by Ms. Hegge.

Plaintiffs South Dakota Newspaper Association, et al rest.

Kea Wame sworn in as witness on behalf ofthe defendants and is examined by Ms. Hegge.

Cross-examination by Mr. Leach.

Cross-examination by Mr. Jaekley.

Mr. Leach makes closing arguments on behalf of plaintiffs SD Voice, et al.

Mr. Jaekley makes closing arguments on behalf of plaintiffs South Dakota Newspaper
Association, et al.

Ms. Hegge makes closing arguments on behalf of the defendants.

Mr. Leach makes rebuttal arguments.

Mr. Jaekley makes rebuttal arguments.

The Court reserves ruling on the motion.

12:57 PM Court adjourned.
